Citation Nr: 0710671	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left ankle fracture, with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
2001, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

A December 2004 decision of the Board denied entitlement to 
service connection for a left knee disorder, and for an 
initial compensable evaluation for a left ankle disorder.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and his case was 
remanded to the Board by the Court by way of an October 2005 
Joint Motion for Remand (Joint Motion).

A letter was sent to the veteran and his representative on 
January 11, 2006, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
The veteran responded later in January 2006, noting that he 
had no further evidence to submit, and requesting that the 
Board proceed with the adjudication of his appeal. 

In March 2006, the Board remanded the veteran's claims for an 
additional VA examination.  Consequently, by a September 2006 
rating decision, the initial evaluation for the veteran's 
left ankle disorder was increased to 10 percent, effective 
September 1, 2001, the day after the veteran's separation 
from service.  As this action only constitutes a partial 
grant of the benefit sought on appeal with regard to the left 
ankle fracture residuals issue, and because service 
connection for a left knee disorder remains denied, the 
appeal now returns to the Board for adjudication.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In its March 2006 Remand, the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
a right knee disorder by correspondence dated in October 
2002.  Review of the claims file reveals that this issue has 
not yet been adjudicated, and it is therefore again referred 
to the RO for the necessary development.



FINDINGS OF FACT

1.  The veteran's service medical records show that the 
veteran was treated on one occasion in October 1976 for left 
knee swelling, at which time he was diagnosed with a left 
knee strain; however, his service separation examination 
shows no evidence of a diagnosed left knee disorder.

2.  The veteran has a current diagnosis of chronic 
ligamentous strain of the left knee.

3.  The medical evidence of record does not relate the 
veteran's left knee disorder to his military service.

4.  The veteran's residuals of left ankle fracture are 
manifested by dorsiflexion from 0 to 18 degrees, with pain 
beginning at 15 degrees, and plantar flexion from 0 to 35 
degrees, with pain beginning at 27 degrees.

5.  Physical examination in April 2006 showed that on 
repetitive use, the veteran's left ankle dorsiflexion and 
plantar flexion ranges of motion were each additionally 
limited by 5 degrees due to functional loss.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for the maximum initial evaluation of 20 
percent for residuals of left ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased initial evaluation, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, a letter dated in October 2001 satisfied the duty to 
notify provisions; additional letters were sent in August 
2003 and April 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in May 2002 and 
April 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Left Knee Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that the veteran 
was treated on one occasion in October 1976 for left knee 
swelling, at which time he was diagnosed with a left knee 
strain; however, his service separation examination showed no 
evidence of a diagnosed left knee disorder.  Subsequent to 
service, there is no evidence that the veteran received any 
postservice VA or private treatment with regard to his left 
knee.  On this basis, and in the absence of any other 
inservice treatment or complaints for left knee disorder 
after October 1976, continuity of symptomatology is not 
shown.  See 38 C.F.R. § 3.303.  

In the October 2005 Joint Remand, the Board was instructed to 
remand the veteran's claim so that an examination of the 
veteran's left knee could be conducted.  This was 
accomplished in April 2006, at which time the VA examiner 
extensively reviewed the veteran's service medical records 
and noted that the veteran was only seen for treatment of the 
left knee on one occasion in October 1976, and diagnosed with 
left knee strain.  The examiner also noted that based on his 
contextual review of the other service medical records, a 
July 1991 record which noted that the veteran was treated for 
his left knee appeared to be in error, as the clinical 
findings and subsequent physical therapy notes referred only 
to the right knee.  

During the April 2006 examination, the veteran reported 
constant left knee pain varying in severity, accompanied by 
occasional stiffness, swelling with increased activity, 
occasional instability, and fatigability.  Although he 
reported flareups occurring 10 times per year, he reported no 
use of ambulatory aids, no history of surgery, and no 
interference with employment.  After physical examination, 
wherein the examiner found no evidence of functional loss, or 
abnormal or painful range of motion of the left leg, the 
veteran was diagnosed with chronic left knee strain, with 
limitation of function due to moderate pain during flareups.

The evidence of record does not show that the veteran's left 
knee disorder is related to service.  The only opinion of 
record which speaks to this issue is that of the April 2006 
VA examiner, who concluded that because there was no chronic 
left knee disorder shown in service, and no evidence of any 
injury to the left knee or treatment other than the isolated 
1976 service medical record, the veteran's current left knee 
disorder was not related to service.  No evidence in the 
claims file contradicts this opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may not substitute its own judgment for that of a 
competent medical expert).  Accordingly, service connection 
for a left knee disorder is not warranted.

Because the veteran's service separation examination showed 
no evidence of a diagnosed left knee disorder on service 
separation, there is no evidence of treatment for a left knee 
disorder for more than 5 years subsequent to service, and the 
evidence of record does not relate any current left knee 
disorder to his military service, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Left Ankle Fracture

Once service connection is granted, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for a service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 


Service connection for residuals of left ankle fracture was 
granted by a August 2002 rating decision, and a 
noncompensable evaluation assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5271, effective 
September 1, 2001, the day after the veteran's date of 
service separation.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5010, 5271 (2006); see also 38 C.F.R. § 3.400 (2006).  By a 
September 2006 rating decision, that evaluation was increased 
to 10 percent disabling, also effective September 1, 2001.  
Id.  The hyphenated code used for rating the veteran's 
disability was intended to show that it included both 
traumatic arthritis, Diagnostic Code 5010, and limited motion 
of the ankle, under Diagnostic Code 5271.  The specific order 
of diagnostic codes indicates that limited motion of the 
ankle was caused by traumatic arthritis.  38 C.F.R. § 4.27 
(2006).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  Id.

Additionally, Diagnostic Code 5271 addresses limitation of 
motion of the ankle.  A 10 percent disabling evaluation is 
warranted for moderately limited motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.   A 20 percent 
disabling evaluation is warranted for marked limited motion 
of the ankle.  Id.  Normal range of motion is between 0 
degrees and 20 degrees for ankle dorsiflexion, and between 0 
degrees and 45 degrees for ankle plantar flexion, where the 
anatomical position is considered to be at 0 degrees.  38 
C.F.R. § 4.71a, Plate II (2006).

At the time of the October 2005 Joint Motion, the veteran's 
left ankle disorder was evaluated as noncompensable.  To that 
end, the Joint Motion instructed the Board to consider 
whether the veteran's left ankle disorder was eligible for a 
10 percent disability evaluation under Diagnostic Code 5003 
for degenerative arthritis.  As noted above, the evaluation 
of the veteran's left ankle disorder was increased to a 10 
percent evaluation by a September 2006 rating decision on the 
basis of moderate limitation of motion under Diagnostic Code 
5271.  

The Board has reviewed both the May 2002 fee-based 
examination, and the April 2006 VA examination, in its 
consideration of whether the evidence supports an initial 
evaluation greater than 10 percent disabling for the 
veteran's residuals of a left ankle fracture.  During the May 
2002 fee-based examination, the left ankle was reported as 
normal in appearance, and the examiner noted that the range 
of motion was not affected by pain, fatigue, weakness, lack 
of endurance, or incoordination.  X-ray showed mild arthritic 
changes involving the talus bone, and the diagnosis was a 
"tender range of motion" on physical examination.

On VA examination in April 2006, the veteran reported 
intermittent pain, weakness, stiffness, swelling with 
increased activity, fatigability, lack of endurance, and a 
tendency for the ankle to lock up.  However, he denied 
instability.  He stated that he experienced flareups 
approximately 10 times per year, lasting 3 to 4 days in 
duration, at which time his ability to use his ankle was 
severely limited.  Physical examination showed no evidence of 
edema, effusion, instability, weakness, or anklyosis.  Range 
of motion testing showed dorsiflexion from 0 to 18 degrees, 
with pain from 15 degrees to 18 degrees, and plantar flexion 
from 0 to 35 degrees, with pain from 0 to 27 degrees.  

This evidence shows moderate limited motion of the left 
ankle, but not marked limited motion of the ankle, as the 
objectively documented ranges of motion are 90 percent of the 
"normal" range of dorsiflexion and nearly 90 percent of the 
normal range of plantar flexion.  However, the April 2006 VA 
examiner noted that the veteran experienced painful motion, 
with tenderness at the top of the ankle, and weakness on 
plantar flexion.  See 38 C.F.R. §§ 4.40, 4.45 (2006).  More 
critically, the examiner noted that with repetitive motion, 
the veteran's pain increased, and the range of motion for 
both dorsiflexion and plantar flexion was reduced by 5 
degrees.  Based on the ranges of motion documented on VA 
examination in April 2006, with repetitive motion, 
dorsiflexion of the veteran's left ankle was only from 0 to 
10 degrees without pain, whereas normal dorsiflexion is 0 to 
20 degrees; similarly, with repetitive motion, plantar 
flexion of the veteran's left ankle was only from 0 to 22 
degrees without pain, whereas normal plantar flexion is 0 to 
45 degrees.  

In short, with repetitive motion, the extent to which the 
veteran could dorsiflex and plantar flex his left ankle, as 
compared to the normal ranges of motion of the ankle, was 
reduced by 50 percent or more.  Thus, the objectively 
demonstrated increase in limited motion, combined with the 
symptoms of functional loss to include weakness, effectively 
result in limited motion of the left ankle that is more than 
moderate.  Rather, it more closely approximates marked 
limited motion of the ankle.  As such, a 20 percent disabling 
evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271; see also 38 C.F.R. §§ 4.3, 4.7, 4.21 (2006).

The Board has also considered other diagnostic codes 
pertaining to the ankle.  However, as there is no evidence of 
anklyosis of the ankle or subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or a history of 
astragalectomy, Diagnostic Codes 5270, 5272, 5273, and 5274 
are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272-74 (2006).

Finally, the record was again reviewed to determine whether 
the veteran's residuals of a left ankle fracture present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's residuals of a left 
ankle fracture interfere markedly with his employment beyond 
that contemplated in the assigned rating, nor do they warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  The veteran specifically stated during his April 
2006 VA examination that his left ankle flareups had not 
required him to take off any days from work, to have surgery, 
or to use any ambulatory aids.  Therefore, in the absence of 
such factors, the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(1) are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

Because the limitation of motion due to painful motion and 
functional loss, as objectively shown on VA examination in 
April 2006, constitutes marked limited motion of the left 
ankle, the maximum 20 percent disabling evaluation for the 
veteran's residuals of a left ankle fracture is warranted.  


ORDER

Service connection for a left knee disorder is denied.

An initial disability evaluation of 20 percent for residuals 
of a left ankle fracture is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


